 AMALGAMATED MEAT CUTTERS & BUTCHER WORKMEN 1812.By discriminating in regard.to the hire and tenure of employment ofWatkins, Maybon,Snyder,and Ernest J. and Jess Runger,thereby discouragingmembership in, International Association of Machinists,Local Lodge 1491,Respondents have engaged in and are engaging in unfair labor practices,withinthe meaning of Section 8 (a) (3) ofthe Act.3.By interrogating their employees regarding their union sympathies therebyinterferingwith,restraining,and coercing employees in the exercise of therights guaranteed in Section 7 of the Act,Respondents have engaged in andare engaging in unfair labor practices,within the meaning of Section 8 (a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]AMALGAMATED MEATCUTTERS & BUTCHER WORKMEN OF NORTHAMERICA, LOCAL 556, AFLandSAFEWAY STORES, INCORPORATED.Case No.f1-CD-3O.October 31, 1952Decision and Determination of DisputeThis proceeding arises under Section 10 (k) of the Act, as amendedby the Labor Management Relations Act, 1947, which provides that"whenever it is charged that any person has engaged in an unfairlabor practice within the meaning of paragraph 4 (D) of section 8 (b),the Board.is empowered and directed to hear and determine the dis-pute out of which such unfair labor practice shall have arisen. . . ."On May 19, 1952, Safeway Stores, Incorporated, herein called theCompany, filed with the Regional Director for the Twenty-first Re-gion a charge against Amalgamated Meat Cutters & Butcher Work-men of North America, Local 556, AFL, herein called Meat Cutters,alleging that it had engaged and was engaging in certain activitiesproscribed by Section 8 (b) (4) (D) of the amended Act. It was al-leged, in substance, that the Meat Cutters had induced and encouragedemployees of the Company in the course of their employment to en-gage in a strike or concerted refusal to work with an object of forcingor requiring the Company to assign particular work to employees whoare members of the Meat Cutters rather than to employees who aremembers of Retail Clerks International Association, AFL, Local 899,herein called the Clerks.Pursuant to Section 102.71 and 102.72 of the Board's Rules andRegulations, the Regional Director investigated the charge and pro-vided for an appropriate hearing upon due notice to all the parties.Thereafter, a hearing was held before Nathan R. Berke, hearing offi-cer, on June 17, 18, and 19, 1952.The Clerks was permitted to inter-101 NLRB No. 50. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDvene and to participate fully in the hearing.All parties appeared atthe hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on theissues.The rulings of the hearing officer made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSafeway Stores, Incorporated, is a Maryland corporation, engagedin the business of processing, distributing, and selling of food, foodproducts, and allied merchandise. It operates approximately 2,000retail food outlets in various States of the United States, includingthe State of California. In the southern Californiaarea, the Com-pany operates approximately 300 retail stores, and the only store in-volved in this proceeding is located at Santa Maria, California.TheBoard heretofore asserted jurisdiction over the Company.We find that the Company is engaged in commerce within the mean-ing of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North America,Local 556, AFL, and Retail Clerks International Association, AFL,Local 899, are labor organizations within the meaning of the Act.III.THE DISPUTEA. FactsThe Company operates a retail store at Chapel Street in SantaMaria, California, where it employs members of the Meat Cutters andmembers of the Clerks. It opened this store on April 17, 1952.Be-fore that date, it operated a similar retail store on Church Street, alsoin Santa Maria, which it sold, transferring its operations to the newlocation.Among the food items sold at the old store were precooked luncheonmeats.These were, for the most part, sold in bulk, and to a lesserextent, in prepackaged form.The bulk luncheon meat was displayedin a conventional meatcase, and sliced and wrapped to order at thecustomer's request. It was handled by meat department employees.The prepackaged luncheon meat was stocked in an open top cooler' The request of the Respondent for oral argument is herebydenied as the record andbriefs, in our opinion, adequately present theissues andpositions of the parties. AMALGAMATED MEAT CUTTERS & BUTCHER WORKMEN 183located in the grocery section. It was handled by food clerks.Theemployees in the meat department are members of the Meat Cuttersand the food clerks are members of the Clerks.On April 17, 1952, when the new store was opened, shortly aftera member of the Meat Cutters had been assigned to display pre-packaged luncheon meats, he was told by a company official not tocontinue with that work, as it would be performed by food clerks.Somewhat later, representatives of the Meat Cutters, who were at theopening of the new store, seeing food clerks-members of the Clerks-handling and displaying the luncheon meats, protested to companyrepresentatives.No further action was taken.The following day, April 18, at about 8 a. in., the Meat Cuttersadvised the Company's manager that unless their members stockedthe luncheon meats, they would refuse to work.The Company didnot accede to this demand.Thereupon, meat department employees,all of whom were members of the Meat Cutters, left the store. Othermeat department employees, arriving after the initial walkout, joinedthem outside the store.They remained away from work until April22, 1952.2The Company's operations at the new Chapel Street store, althoughfor the most part like those at its former store on Church Street,have certain innovations.Thus, for example, it has eliminatedbulkluncheon meats.All of the luncheon meats are prepackaged off thepremises at the Company's warehouse, and are handled by food clerks,all of whom are members of the Clerks.B. Bargaining historyFor a number of years, the Meat Cutters and the Clerks have rep-resented the Company's employees.Both labor organizations havecollective bargaining contracts with the Company.The Company signed its most recent agreement with theMeatCutterson February 2, 1951, to be in effect from November 5, 1950,through November 5, 1955.That agreement by its terms providesthat the Meat Cutters shall have jurisdiction over all employees andmerchandise as follows :Handling the tools of the trade such as saws, slicing machines,knives, etc. ; preparing, packaging, displaying and dispensingof fresh, chilled frozen meat; fresh, chilled or frozen poultry;fresh, chilled or frozen fish; fresh, chilled or frozen rabbits;and all smoked and cured meats in the retail operation.P On that date,the superiorcourtfor Santa BarbaraCounty,California,issued a tempo-rary restrainingorder at the Company's request. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 12, 1952, pursuant to a consent election,3 the Meat Cut-ters was certified as exclusive bargaining agent in the following unit:All fabricators, cutters, wrappers, sellers, handlers and mer-chandisers of meat, fish, rabbits, and poultry, including meatcashiers and individuals working in meat cutters' departmentswho are engaged in handling and selling meats and who may sellother food products in combination with their regular duties inmeat departments; excluding supervisors as defined by the Act,office employees, retail clerks, and delicatessen clerks.The Company signed its most recent agreement with theClerksonDecember 28,1949, to be in effect from January 1, 1950, through April1, 1951, and from year to year thereafter, unless terminated.OnNovember 3, 1950, the Employer and the Clerks extended this agree-ment, as modified, to December 31, 1955, but continued in effect sub-stantially all the provisions of the original contract, including thefollowing recognition clause :The Employer recognizes the Union as the sole and exclu-sive collective bargaining agent for all employees working in itsretail stores coming under the jurisdiction of the union as grantedby the Retail Clerks International Association.The constitution of the Clerks' International spells out the juris-dictional boundaries as covering "all employees of stores, mercan-tileand mail order establishments, who are actively engaged inhandling or selling merchandise or performing other services inci-dental thereto."The Clerks received a union-authorization certificate early in 1952covering a bargaining unit which included "all retail store em-ployees," and excluded "meat cutters, meat department wrap-pers, and meat department cashiers" in addition to the statutoryexclusions.Agreements as to JurisdictionAs far back as July 7, 1949, the Meat Cutters and Clerks recognizedthe existence of the problem now under consideration.On that day,their two Internationals executed an agreement which stated :It is recognized that special problems exist within the opera-tion of certain present-day grocery stores and super markets;particularly with respect to the handling and selling of prepack-aged meats, frozen meats, poultry, fish and in some instancesdelicatessen products.8 Case No.21-RC-1712. AMALGAMATED MEAT CUTTERS & BUTCHER WORKMEN 185To avoid any future conflict between the two labor organizations,the agreements specifically provided :In instances where meat is prepackaged, it is recognized by the[Clerks] that the selling, cutting, prepackaging and displayingof this meat comes under the jurisdiction of the [Meat Cutters].Where similar or like methods of handling frozen meats mayapply, the Meat Cutters shall also have jurisdiction. .. .Thereafter, on May 22, 1951, cognizant of the underlying problem,the Meat Cutters and Clerks executed a memorandum in which theystipulated to a "Meat Cutters'bargaining unit description to be ac-cepted for the purpose of National Labor RelationsBoard electionsto be held in the future in California. . . ." The unit, substan-tially like the one certified in the consent election of March 12, 1952,was described as follows :Included:All fabricators,cutters,wrappers,sellers,handlersand merchandisers of meat, fish,rabbits, poultry and includingmeat cashiers.Excluded:Supervisors as defined by the Act,office employees,retail clerks and delicatessen clerks other thanindividualsworking in meat cutters' department where thedelicatessen department is operated in combination with themeat cutters' department.This stipulation also provided that this agreement as to the unitdescription wasnotto modify the terms of the July 7, 1949, agreementbetween the two Internationals,nor to require any change of affilia-tion by any of their memberships.D. Contentions of the partiesAlthough the Company filed the charge herein, it declared itsneutrality at the hearing and in its brief, stating that it "takes noposition with respect to which of these organizations has the right toperform the work involved."The Meat Cutters contends in substance that it has a right to thework in question, and for that reason urges a determination of disputein its favor.The Clerks contends that the proceeding should be dismissed be-cause of an agreement that allegedly created machinery for the volun-tary adjustment of this dispute.Failing that, the Clerks urges thatit is entitled to the disputed work, and asks that a determination bemade accordingly.E. Applicability of the statuteIt is clear from the record that the "dispute" in this proceeding in-volves efforts by the Meat Cutters to force or require the Company to 186DECISIONSOF NATIONALLABOR RELATIONS BOARDassign the work of displaying and selling prepackaged luncheon meatsto employees who are members of the Meat Cutters and covered byits existing contract, although the work was assigned to and beingdone by employees who are members of the Clerks. Accordingly, wefind that this is a dispute within the meaning of Sections 8 (b) (4)(D) and 10 (k) and is therefore properly before us for determination.F. The Clerks' contention as to the alleged agreement for the volun-tary adjustment of the disputeThe Clerks urges the dismissal of this proceeding on the ground thatthe July 7, 1949, agreement between the two Internationals and theMay 22,1951, memorandum containing the unit stipulation constitutean agreed-upon method for voluntarily adjusting the dispute.TheClerks bases its position on the provision in Section 10 (k) whichempowers the Board to hear and determine a dispute such as this"unless, within ten days after notice that [an 8 (b) (4) (D)] chargehas been filed, the parties to such dispute submit to the Board satis-factory evidence that they have adjusted, or agreed upon methods forthe voluntary adjustment of the dispute."We find no merit in this contention.The July 7, 1949, agreementbetween the two Internationals, executed long before the dispute inquestion arose, clearly proved ineffectual in achieving its stated pur-pose of eliminating jurisdictional strife between the Meat Cuttersand the Clerks, as the facts of this case make evident.This is alsotrue of the May 22, 1951, memorandum relied on by the Clerks.The record shows no effective steps taken by the parties in this casepursuant to the Internationals' agreement, nor any other meansapplied or invoked which could reasonably be considered as a suf-ficient agreement "upon methods for the voluntary adjustment ofthe dispute."Rather, the circumstances as they are revealed in therecord clearly indicate that as of the hearing date the dispute waswholly unresolved,4 and that the parties to the dispute had reachedno agreement upon methods for its voluntary adjustment, as theBoard has construed that provision of Section 10 (k) of the Act .-5G.Merits of the disputeWe view the dispute here presented as essentially a disagreementbetween two unions over the question of which of the two existing4 At the hearing,the Meat Cutters opposed the Clerks' motion to dismiss under thisprovision of Section 10 (k), indicating the apparent lack of agreement that existed.5 Uneted Brotherhood of Carpenters and Joiners of America,et al.(Ora Collard),98NLRB 346;International Hod Carriers,Building, Common Laborers' Union of America,Local 231(Meddle States Telephone Company),91 NLRB 598. AMALGAMATED MEAT CUTTERS & BUTCHER WORKMEN 187bargaining units appropriately includes the work of handling anddisplaying prepackaged luncheon meats.6Employees in the meat department handled and displayed luncheonmeats, as such, at the Company's former location on Church Street,except that food clerks handled some prepackaged items.At thenew store on Chapel Street, the Company modified its operations byprepackaging the luncheon meats at the warehouse instead of dis-playing and handling them in bulk. The Meat Cutters contendsthat this modification was insubstantial and had no effect in changingthe essential character of the products in question or their displayand handling.The Meat Cutters relies on its collective bargainingagreement of February 2, 1951, which was in effect at all timesmaterial here, describing its jurisdiction as embracing "all em-ployees . . . handling ... preparing, packaging, displaying anddispensing . . . cured meats."The unit in which the Meat Cutterswas certified on March 12, 1952, included "all fabricators, cutters,wrappers, sellers, handlers and merchandisers of meat . . . includ-ing ... individuals working in meat cutters' departments who areengaged in handling and selling meats. . . ."There was apparentlyno exception set forth in either the contract or the unit as to thekind of meat involved; the language in the contract appears to specifyall the different kinds of meat, including "cured" meats, and the unitdescription uses the term "meat" without suggesting any exception.The Clerks relies,inter alia,on the recognition clause in its con-tract.This clause is general in nature, simply referring to "thejurisdiction of the Union as granted by the Retail Clerks InternationalAssociation."The constitution of the Clerks' International definessuch jurisdiction in broad terms as covering "all employees of stores,mercantile and mail order establishments, who are actively engagedin handling or selling merchandise or performing other servicesincidental thereto."The Clerks also relies on the fact that foodclerks at the old store at times handled and displayed prepackageditems, urging that a valid distinction exists between bulk luncheonmeats and prepackaged luncheon meats.We have carefully considered the facts in this case and the con-tentions of the parties, including reasons given and evidence presentedin support of the jurisdictional claim of each Union, in addition tothose specifically adverted to here. It is our opinion that the handlingand display of prepackaged luncheon meats at the Company's presentlocation is not materially or substantially different from that per-formed by members of the meat department employees at the old0Local26, International Fur, and Leather Workers Union(Winslow Bros.ASmith Co.),90 NLRB 1372. 188DECISIONSOF NATIONAL LABORRELATIONS BOARDstore.A reasonable construction of the pertinent provisions of thecollective bargaining agreement between the Company and the MeatCutters, and the unit description in the Board's certification, compelsthe conclusion that there is no valid basis for the distinction con-tended for by the Clerks between bulk and prepackaged luncheonmeats.On the contrary, we believe that the language in these docu-ments, which we have considered in passing on the issues here, issufficiently clear to support the position taken by the Meat Cutters inthis proceeding.This conclusion is further supported by the veryprecise terms of the July 7, 1949, agreement between the two Inter-nationals, where it is stated that"in instances where meat is prepack-aged, it is recognized by the [Clerks] that the selling, cutting, pre-packaging and displaying of this meat comes under the jurisdictionof the [Meat Cutters]."[Emphasis added.]In view of the foregoing, and upon the record as a whole, we believethat the employees handling and displaying prepackaged luncheonmeats have interests in working conditions more closely related tothose of the meat department employees than to those of the foodclerks.Accordingly, we find that the disputed work appropriatelyis included in the meat department unit presently represented by theMeat Cutters.Determination of Dispute,On the basis of the foregoing findings of fact and upon the entirerecord in this case, the Board makes the following determination ofdispute pursuant to Section 10 (k) of the amended Act:1.The handling and display of prepackaged luncheon meats at theCompany's store at Chapel Street, Santa Maria, California, is in-cluded in the meat department employees' unit presently representedby Amalgamated Meat Cutters & Butcher Workmen of. North Amer-ica,AFL, Local 556, and not in the food clerks' unit now representedby Retail Clerks International Association AFL, Local 899.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, Safeway Stores, Incorporated, AmalgamatedMeat Cutters & Butcher Workmen of North America, AFL, Local 556,and Retail Clerks International Association, AFL, Local 899, shalleach notify the Regional Director for the Twenty-first Region, inwriting, of the steps it has taken to comply with the terms of thisDecision and Determination of Dispute.MEMBERPETERSON took no part in the consideration of the aboveDecision and Determination of Dispute.